Citation Nr: 9924893	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by pain in multiple joints, claimed as 
arthritis of the right index finger, knees, neck, and 
hips.

2. Entitlement to service connection for pharyngitis and 
hypertrophic tonsils.

3. Entitlement to service connection for left leg shortening.

4. Entitlement to service connection for pronation of the 
feet and plantar fasciitis.

5. Entitlement to service connection for an atrophic right 
testicle.

6. Entitlement to service connection for a bladder disorder.

7. Entitlement to service connection for an allergy to 
penicillin.

8. Entitlement to an increased (compensable) evaluation for 
bilateral wrist ganglions.

9. Entitlement to an increased (compensable) evaluation for 
residuals of a right myringotomy.

10. Entitlement to an increased 
(compensable) evaluation for residuals of left ankle 
trauma.

11. Entitlement to an increased evaluation for bilateral 
sesamoiditis, currently evaluated as 10 percent 
disabling.

12. Entitlement to an increased evaluation for postoperative 
right shoulder impingement syndrome, currently evaluated 
as 10 percent disabling.

13. Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated as 10 percent 
disabling.

14.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10    percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1996, November 1996, 
September 1997, and May 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

An appeal to the Board from a determination by an agency of 
original jurisdiction consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).

The rating decision in September 1997 granted service 
connection for arthritis of the left shoulder, arthritis of 
the lumbar spine, and sinusitis; and an evaluation of 
10 percent was assigned for each of those disabilities.  The 
Board finds that a letter from the veteran to the RO, 
received in November 1997, constituted a notice of 
disagreement with the ratings assigned for arthritis of the 
left shoulder, arthritis of the lumbar spine, and sinusitis.  
A supplemental statement of the case (SSOC) furnished in 
March 1998 listed as an issue entitlement to an increased 
rating for arthritis of the left shoulder; however, a timely 
substantive appeal was not filed with respect to that issue, 
which is, therefore, not before the Board at this time.  See 
38 C.F.R. § 20.302(c) (1998).  The issues of entitlement to 
increased evaluations for arthritis of the lumbar spine and 
sinusitis will be addressed in the remand portion of this 
decision.  

Although the RO's certification of appeal listed as an issue 
entitlement to service connection for arthritis of the knees, 
the Board notes that:  There was no rating decision 
specifically denying entitlement to service connection for 
arthritis of the knees; and there was no notice of 
disagreement with such a rating decision.  The Board, 
therefore, finds that entitlement to service connection for 
arthritis of the knees is not a separate issue currently on 
appeal.  One of the issues on appeal is entitlement to 
service connection for pain in multiple joints claimed as 
arthritis, to include the knees.


FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between 
any current disability of the right index finger, neck, or 
hips and any incident or manifestation during active 
service.

2. Left knee symptomatology was manifested in service and 
within one year of the veteran's separation from service, 
and bilateral degenerative changes of both knees were 
found soon thereafter. 

3. There is no competent medical evidence that the veteran 
has pharyngitis.

4. There is no competent medical evidence that preexisting 
hypertrophic tonsils increased in severity in service.

5. There is no convincing evidence that left leg shortening, 
found in service, preexisted service.

6. There is no competent medical evidence that the veteran 
currently has pronation of the feet.

7. There is no evidence that the right testicle was atrophic 
prior to service.

8. Hyperreflexia of the bladder was found in service and 
after service.

9. There is no competent medical evidence that the veteran 
has a current disability related to an allergy to 
penicillin.

10. A right wrist ganglion is asymptomatic.

11. A left wrist ganglion is painful.

12. A postoperative right myringotomy is asymptomatic.

13. Postoperative right shoulder impingement syndrome is 
primarily manifested by pain on use, with slight 
limitation of motion; the disability is productive of 
functional loss of the right upper extremity.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
disability manifested by pain in multiple joints, claimed 
as arthritis of the right index finger, neck, and hips, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. Service connection for arthritis of the knees is 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).   

3. The claims of entitlement to service connection for 
pharyngitis and hypertrophic tonsils are not well 
grounded.  38 U.S.C.A. § 5107(a).

4. Left leg shortening was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 1991).

5. The claim of entitlement to service connection for 
pronation of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a).

6. An atrophic right testicle was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107.

7. A bladder disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107.

8. The claim of entitlement to service connection for an 
allergy to penicillin is not well grounded.  38 U.S.C.A. 
§ 5107(a).

9. The criteria for a compensable evaluation for a right 
wrist ganglion are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805, 7819 (1998).

10. The criteria for an evaluation of 10 percent for a left 
wrist ganglion are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805, 7819.

11. The criteria for a compensable evaluation for a right 
myringotomy are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.87a, Diagnostic Codes 6210, 6211 (1998).

12. The criteria for an evaluation of 20 percent for 
postoperative right shoulder impingement syndrome are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, In General

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Arthritis may be presumed to 
have been incurred in service when it is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

I.  Pain in Multiple Joints

Service medical records disclose that, at a precommissioning 
examination in October 1965, the veteran's musculoskeletal 
system was evaluated as normal.  Subsequent periodic 
examinations up to and including March 1995 were negative for 
complaints or findings concerning the right index finger, 
knees, neck, and hips.

In June 1984, when the veteran was seen for complaints of 
back and left shoulder pain, pain in the left neck on 
rotation and side bending was noted.

In September 1987, the veteran complained of left knee pain 
and mild swelling after repeated squatting; he had no history 
of prior knee problems; X-rays were negative; the assessment 
was left medial collateral ligament sprain versus bruised 
meniscus.  One week later, a knee examination was normal, 
except for minimal tenderness over the medial femoral 
condyle; the assessment was resolving left knee pain.

In a report of medical history for retirement in March 1996, 
the veteran stated that he had pain in joints, including the 
right index finger, neck, and others.  At an examination for 
retirement in March 1996, chronic pain in the right shoulder 
and both ankles was noted; however, the examination report 
made no reference to the right index finger, knees, neck, or 
hips.

After the veteran's separation from service, in November 
1996, at a service department hospital, writer's cramp of the 
right index finger was noted.  In April 1997, new left knee 
plica causing locking and palpable tenderness was noted.  In 
August 1997, X-rays of the knee showed minimal degenerative 
changes; in September 1997, an MRI showed arthritis of the 
left knee under the patella and on the inner compartment.

At a VA general medical examination in August 1997, there was 
full range of motion of both knees; the left knee had 
moderate medial and lateral instability; the veteran had knee 
joint pain at times.  There was tenderness of the hips to 
internal and external rotation; range of motion of the hips 
was normal.  There was tenderness to palpation over the 
cervical spine and paraspinal muscles.  A history of right 
index finger locking was noted.  VA X-rays showed:  
Degenerative spurring and disc space narrowing of the 
cervical spine; minimal degenerative spurring of the knees; 
and no fracture or dislocation of the hips.  Diagnoses 
included multiple joints arthralgia.  The Board notes that 
"arthralgia" means pain in a joint.  Dorland's Illustrated 
Medical Dictionary 140 (28th ed., 1994).

The Board finds that the claim for service connection for a 
disability manifested by pain in multiple joints, claimed as 
arthritis of the right index finger, neck and hips, is not 
well grounded, because there is no competent medical evidence 
of a nexus between a current, postservice disability and any 
injury to or disease of those joints during active service, 
and the claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).  In this connection, the Board notes that 
"arthralgia" refers to a symptom of a disorder and not to a 
disorder per se.

The claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because chronic disability in service 
and since service of the joints in question has not been 
demonstrated, and there is no competent medical evidence of a 
nexus between a current disability of those joints and a 
condition observed in service, which was then manifested by 
continuous post service symptomatology.

With regard to the claims for service connection for 
disabilities of the knees, the Board finds that the X-ray 
findings in August 1997 of degenerative changes of the knees, 
approximately 15 months after the veteran's separation from 
service, are sufficient to well ground the claims.  Left knee 
symptomatology, which was noted in service, was also 
demonstrated within the one-year presumptive period after 
separation from service, and right knee symptomatology, found 
in August 1997, cannot be disassociated from the left knee 
disorder.  The Board finds that the evidence is in relative 
equipoise on the issue of whether right knee degenerative 
changes were manifested during the presumptive period.  
Resolving the doubt on that issue in the veteran's favor, 
service connection will be established for arthritis of both 
knees. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

II.  Pharyngitis and Hypertrophic Tonsils

Service medical records disclose that in February 1965, while 
the veteran was an ROTC student and not on active duty, 
hypertrophied tonsils, asymptomatic, were noted at an annual 
examination.

In July 1967, during active service, the veteran was treated 
for acute tonsillitis.  In February 1972, he was treated for 
swollen, pus-filled tonsils.  At an examination in August 
1972, tonsillar hypertrophy, not considered disabling, was 
noted.  In October 1973, he was treated for hypertrophic, 
pustular tonsillitis.

In November 1976, the veteran complained of a sore throat.  
The assessment was strep tonsillitis.  At followup in 
December 1976, the assessment was strep pharyngitis.  By 
mid-December 1976, he was much better.

In January 1982, the veteran was seen at an 
otorhinolaryngology clinic for recurrent pharyngitis; the 
impression was severe pharyngitis, unresponsive to 
Erythromycin.  At an annual examination in March 1982, acute 
pharyngitis was noted.

In a report of medical history in March 1984, the veteran 
gave a history of chronic pharyngitis and tonsillitis.  At an 
annual examination in May 1987, abnormal tonsils were noted.

In a report of medical history in March 1996, the veteran 
reported colds and sore throats "until 1977."  At the 
retirement examination in March 1996, the veteran's mouth and 
throat were evaluated as normal.

At a service department hospital in March 1997, after the 
veteran's retirement from service, a new-onset left tonsillar 
pillar growth (nodule) for three weeks was noted.  In April 
1997, at an ear, nose, and throat clinic, an oral examination 
showed a small polypoid tag on the left anterior tonsil 
pillar; the impression was right tonsillitis.

At the VA examination in August 1996, enlarged tonsils, 
especially on the left side, were found.  Diagnoses included 
hypertrophic tonsils.

The Board finds that the claim for service connection for 
pharyngitis is not well grounded, because there is no 
competent medical evidence that the veteran currently has 
pharyngitis, 38 U.S.C.A. § 5107(a), and the claim will be 
denied on that basis.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability in service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 C.F.R. 
§ 3.306(a) (1998).

With reference to hypertrophic tonsils, the examination in 
February 1965, prior to service, showed enlarged tonsils 
preexisting prior to the veteran's entrance upon active 
service.  There is no competent medical evidence that 
hypertrophic tonsils increased in severity beyond normal 
progression during active service.  Therefore, the claim for 
service connection for hypertrophic tonsils is not well 
grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).

III.  Left Leg Shortening

Service medical records disclose that, at a precommissioning 
examination in October 1965, and at an annual examination 
during active service in August 1972, the veteran's lower 
extremities were evaluated as normal.

In April 1984, the veteran complained of back and leg pain.  
At an orthopedic clinic, a left leg discrepancy, with the 
left leg shorter than the right leg and mild scoliosis, 
secondary to leg length discrepancy, were found.

At an annual examination in April 1986, abnormality of the 
lower extremities was found.  It was stated that the right 
leg was one-half inch longer than the left leg "secondary-
childhood accident."

At an annual examination in May 1989, it was noted that the 
veteran had had an open reduction and internal fixation of 
the right ankle as a child.

In May 1990 at a podiatry clinic, assessments included leg 
length discrepancy, pronates.

In a report of medical history in March 1995, a physician 
noted that the veteran had had a fracture of the right leg at 
age 5 years, with ankle fusion, which had caused long-term 
intermittent right ankle and hip pains.

At the VA examination in August 1997, diagnoses included 
shortening of the left leg by 1 inch.

Because left leg shortening was not noted at service 
entrance, the Board finds that the presumption of soundness 
applies.  That presumption has not been rebutted, because the 
statement in the report of the April 1986 examination to the 
effect that the shortening was due to a childhood accident 
is, in the absence of any preservice clinical evidence to 
support the statement, not clear and unmistakable evidence 
that the left leg shortening preexisted service.  
Consequently, service connection for left leg shortening is 
established.  38 U.S.C.A. §§ 1110, 1111, 1131.


IV.  Pronation of Feet/Plantar Fasciitis

Service medical records disclose that, in April 1984, the 
veteran was seen for a leg length discrepancy; his left leg 
was 1-inch shorter than the right; he also pronated his left 
foot.  A podiatrist found excessive pronation and left leg 
shortening.

In July 1990, the veteran received custom-molded orthoses, 
with a left heel elevator.  In March 1991, he complained of 
bilateral metatarsophalangeal joint pain; the assessment was 
metatarsalgia secondary to new lifts.

In March 1996, at a podiatry clinic, the veteran was seen for 
plantar fasciitis.

In a report of medical history in March 1996, the veteran 
said that he had foot pain as a result of sesamoid bone 
fractures in the early 1990's; the inside left heel was 
painful as a result of an abrasion in 1994.  A physician 
noted that chronic pain in both feet and ankles was one of 
the veteran's major problems.  At the retirement examination 
in March 1996, chronic pain in both ankles was noted; the 
feet were reported as normal.

At a service department hospital in June 1996, the veteran 
was seen for painful feet.  The assessment was bilateral 
pes planus.  An orthotic device was ordered.

At the VA examination in August 1997, the veteran had an 
orthotic device in his left shoe.  He gave a history of a 
fracture of the right ankle at age 5 years; in service, he 
sustained a soft tissue injury to the left ankle when a car 
ran over his foot.  There was sesamoiditis in both feet.  
Bilateral plantar fasciitis in both ankle areas was noted.  
Diagnoses included bilateral plantar fasciitis.

Considering that bilateral plantar fasciitis was found both 
in March 1996 at a service department podiatry clinic, while 
the veteran was on active duty, and at a VA examination in 
August 1997, the Board finds that the current disability 
cannot be disassociated from the inservice findings, and 
service connection will be established for plantar fasciitis.  
38 U.S.C.A. §§ 1110, 1131.  However, there has not been a 
post service clinical finding of pronation of the feet and, 
therefore, the claim for service connection for pronation of 
the feet is not well grounded and will be denied on that 
basis.  38 U.S.C.A. § 5107(a).

V.  Atrophic Right Testicle

Service medical records disclose that, at a precommissioning 
examination in October 1965, and at an annual examination in 
August 1972, the veteran's genitourinary system was reported 
as normal.

At an annual examination in January 1977, an atrophic right 
testicle was noted.  At an examination in March 1982, and at 
subsequent examinations, an atrophic right testicle was 
found.

As atrophy of the right testicle was not noted at service 
entrance, and there is no medical evidence that the condition 
preexisted service, the presumption of soundness has not been 
rebutted.  Therefore, service connection for an atrophic 
right testicle is established.  38 U.S.C.A. §§ 1110, 1111, 
1131.

VI.  Bladder Disorder

Service medical records disclose that, in September 1993, the 
veteran was seen by a urologist for urinary urgency and 
nocturia; a definite diagnosis was not made.

In April 1996, the veteran was seen at a service department 
urology clinic by Winston Mebust, M.D., Chairman of Urologic 
Surgery of Kansas University Physicians, for urinary urgency, 
frequency, and nocturia.  On examination, the bladder could 
not be palpated; no masses or organs were felt; the prostate 
gland was small and felt benign; a PSA test had been within 
normal limits.  The assessment was bladder hyperreflexia, 
possibly secondary to primary bladder neck contracture.  
Further testing was recommended.

At the VA examination in August 1997, a history of urinary 
urgency and frequency was noted; the veteran had to urinate 
every 15 to 30 minutes; the etiology had not been determined.  
Diagnoses included urinary urgency and frequency.  The 
veteran was again evaluated in August 1997 by Dr. Mebust, at 
which time his bladder capacity was found to be only 300 cc.  
He had prostatic hypertrophy.  A cystoscopy and bladder 
dilatation ruled out cystitis.  In December 1997, Dr. Mebust 
reported a diagnosis of bladder hyperreflexia, the etiology 
of which was unclear.

At a personal hearing in April 1998, the veteran testified 
that:  In service, when he was captain of a naval ship, he 
would have to frequently leave the bridge of the ship to 
urinate; in 1993, he was first evaluated by a urologist; 
after service, Dr. Mebust found that he had hyperreflexia, or 
a spasmodic bladder neck and that his bladder had only two-
thirds of normal capacity; he would urinate 30 times per day 
and 3 or 4 times per night.  At the hearing, the veteran 
submitted a medical chronology, which showed chronic urinary 
urgency and frequency since at least 1993.  He stated that he 
was a teacher and would have to leave the classroom during 
class to urinate; he also had to leave church services to 
urinate.

In view of Dr. Mebust's diagnoses of bladder hyperreflexia in 
April 1996, while the veteran was on active duty, and in 
December 1997, after the veteran's retirement from service, 
the Board finds that the condition was incurred in service, 
and service connection for a bladder disorder is established.  
38 U.S.C.A. §§ 1110, 1131.

VII.  Allergy to Penicillin

Service medical records disclose that, in December 1976, the 
veteran had an allergic reaction to penicillin, with a rash 
all over his body.  At the VA examination in August 1997, 
diagnoses included allergic reaction to penicillin.

As there is no medical evidence that the veteran has a 
current disability related to being allergic to penicillin, 
the claim for service connection for that condition is not 
well grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).

Increased Ratings, In General

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, 
therefore, finds that the veteran's claims for increased 
disability ratings are well grounded.

Disability evaluations are determined by the application of a 
schedule of ratings which was based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

VIII.  Wrist Ganglions

Service medical records disclose that in February 1973 the 
veteran had a long history of a right wrist ganglion over the 
flexor carpi radialis, with transient numbness in the right 
hand, for which needle aspiration was performed three times.  
On examination, a 1-centimeter dense cystic lesion over the 
right radial styloid area was found.  In March 1973, the 
veteran underwent excision of the right wrist ganglion.

At an annual examination in June 1975, a 1-inch surgical scar 
on the right wrist was noted.

In a report of medical history for retirement in March 1996, 
ganglion cysts on both wrists were noted by a physician.

In September 1996, at a service department hospital, the 
veteran complained of ganglions on the volar aspect of both 
wrists, particularly the left.  The left wrist ganglion was 
aspirated of a gelatinous fluid and injected with Lidocaine 
and Celestone.

At the VA examination in August 1997, both wrists had lateral 
thumb-side ganglions.  The right one had been removed in the 
1970s and came back 20 years later.  The left wrist was the 
one which became painful when the ganglion became active.  
Diagnoses included bilateral wrist ganglions.

38 C.F.R. § 4.118, Diagnostic Code 7819, provides that 
benign, new skin growths shall be rated as scars, 
disfigurement, etc.  Diagnostic Code 7804 provides that scars 
which are tender and painful on objective demonstration 
warrant an evaluation of 10 percent, but no more.  Diagnostic 
Code 7805 provides that other scars shall be rated on 
limitation of function of the body part affected.

In the veteran's case, his left wrist ganglion was reported 
at the VA examination in August 1997 as the one which becomes 
painful and thus an evaluation of 10 percent for a left wrist 
ganglion is in order.  As there has not been a showing that 
the right wrist ganglion has been painful since surgery in 
1973, or causes functional limitation of the right wrist, a 
compensable rating for that disability is not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805, 7819.

IX.  Right Myringotomy

Service medical records disclose that in February 1978 at an 
otolaryngology clinic the veteran underwent a surgical 
procedure on his right ear.

In January 1997, when the veteran was seen at a service 
department hospital for upper respiratory congestion, the 
right tympanic membrane was clear.  In March 1997, both 
eardrums were found to be normal.  In April 1997, at a 
service department ear, nose, and throat clinic, the right 
tympanic membrane was retracted and had little mobility.

At the VA examination in August 1997, there was an old right 
tympanic membrane perforation; a tube had been placed there 
in the past and then removed, with resultant scarring; the 
right tympanic membrane was clear rather than opaque, as a 
normal eardrum is.  Diagnoses included status post right 
myringotomy.

38 C.F.R. § 4.87a, Diagnostic Code 6210, provides that a 
10 percent evaluation is warranted for disease of an auditory 
canal, with swelling, dry and scaly or serous discharge, or 
itching, requiring frequent and prolonged treatment.  
Diagnostic Code 6211 provides a zero percent rating for 
perforation of a tympanic membrane.

As the clinical evidence of record shows that a healed, 
postoperative right tympanic membrane is essentially 
asymptomatic, the Board finds that a compensable rating for 
residuals of a right myringotomy is not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.87a, Diagnostic Codes 6210, 
6211.

X.  Right Shoulder

Service medical records disclose that, in April 1989, the 
veteran had a 1-year history of right shoulder pain after 
doing overhead work.  He underwent a right shoulder 
arthroscopy and partial synovial debridement.

In August 1995, it was noted that the veteran had a long 
history of right shoulder pain, with signs and symptoms 
consistent with impingement syndrome on the right.  He 
underwent a right open acromioplasty distal clavicular 
resection and excision of the coracoacromial ligament.

In November 1995, at an orthopedic clinic, the assessment was 
status post right open acromioplasty, with slow and steady 
progress.  The physician stated that it would take 6 to 
9 months for the veteran's condition to plateau.

In June 1996, at an orthopedic clinic, the veteran had pain 
in the right shoulder, which was relieved by an injection.  
The right shoulder was stable.  In July 1996, he was provided 
with a TENS unit for right shoulder pain.  In September 1996, 
he indicated that he did not want to use the TENS unit for a 
prolonged period of time and did not want surgical 
reexploration of his right shoulder.

In January 1997, the veteran complained of persistent right 
shoulder pain even at rest.  The surgeon who performed right 
shoulder surgery in August 1995 stated that, in view of the 
veteran's ability to initiate abduction well, she suspected a 
neuroma-type formation.

In August 1997, the veteran had significant right shoulder 
pain and discomfort secondary to a neuroma.  He had been 
treated with cryolysis.  Range of motion of the shoulder was 
markedly improved.  Forward flexion was to 160 degrees on the 
right versus 170 degrees on the left; abduction was to 
170 degrees on the right versus 180 degrees on the left; and 
internal rotation was to midlumbar on the right versus high 
lumbar on the left.

At a VA examination in August 1997, the veteran complained of 
shoulder pain.  A well-healed surgical scar was noted over 
the anterior aspect of the right shoulder.  The veteran had a 
postoperative impingement release, with shortening of the 
clavicle.  Range of motion of the shoulders was:  Abduction 
to 150 degrees on the right and 180 degrees on the left; 
flexion to 150 degrees on the right and 180 degrees on the 
left; and internal and external rotation to 75 degrees on the 
right and full on the left at 90 degrees.

(The Board notes that, in a rating decision of November 1996, 
the RO coded the service connected disabilities of bilateral 
sesamoiditis, arthritis of the lumbar spine, arthritis of the 
left shoulder, and right shoulder impingement syndrome as 
5099-5010, 5299-5010, or 5010, indicating arthritis due to 
trauma, but the record does not show any diagnosis of 
traumatic arthritis.)  

38 C.F.R. § 4.71a, Diagnostic Code 5201, provides that a 
20 percent rating requires limitation of motion of an arm at 
shoulder level.  Diagnostic Code 5203 provides an impairment 
of the clavicle or scapula, with malunion, warrants a 
10 percent evaluation; nonunion of the clavicle or scapula, 
with loose movement, warrants a 20 percent rating.

In the veteran's case, limitation of motion of the right 
shoulder in August 1997 did not warrant a 20 percent rating 
under Diagnostic Code 5201.  Nor does the veteran have 
nonunion of the clavicle, with loose movement, so as to 
warrant a 20 percent rating under Diagnostic Code 5203.

However, a part of the body which becomes painful on use must 
be considered seriously disabled, 38 C.F.R. § 4.40, and 
rating of musculoskeletal disabilities must take into account 
functional loss due to pain, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  With these rating factors in mind, and because the 
veteran's use of the right shoulder is limited by pain, an 
increased evaluation of 20 percent will be assigned for right 
shoulder impingement syndrome.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5201, 5203.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not bee 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a disability manifested by pain in 
multiple joints, claimed as arthritis of the right index 
finger, neck, and hips, is denied. 

Service connection for arthritis of the right knee is 
granted.

Service connection for arthritis of the left knee is granted. 

Service connection for pharyngitis and hypertrophic tonsils 
is denied.  

Service connection for left leg shortening is granted.  

Service connection for pronation of the feet is denied.  

Service connection for plantar fasciitis is granted.  

Service connection for an atrophic right testicle is granted.  

Service connection for a bladder disorder is granted.  

Service connection for an allergy to penicillin is denied.  

An increased (compensable) evaluation for a right wrist 
ganglion is denied.  

An evaluation of 10 percent for a left wrist ganglion is 
granted, subject to governing regulations concerning monetary 
awards.  

An increased (compensable) evaluation for residuals of a 
right myringotomy is denied.  

An evaluation of 20 percent for postoperative right shoulder 
impingement syndrome is granted, subject to governing 
regulations concerning monetary awards.


REMAND

In view of the fact that service connection has been granted 
for plantar fasciitis, which has been found to affect the 
veteran's feet and ankles, and recognizing that the 
evaluation of the same disability under various diagnoses is 
to be avoided, under 38 C.F.R. § 4.14 (1998), the Board finds 
that appellate review of the veteran's claims for increased 
ratings for residuals of left ankle trauma and bilateral 
sesamoiditis should be deferred, to permit the RO to rate all 
service-connected disabilities of the lower extremities, 
prior to further consideration by the Board.

As noted in the Introduction section of this decision, the 
veteran has effectively initiated an appeal on the issues of 
entitlement to evaluations in excess of 10 percent for 
arthritis of the lumbar spine and sinusitis.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to those issues.  38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the Court has now 
made it clear that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should assign a disability 
rating for plantar fasciitis and 
readjudicate the veteran's claims for 
increased ratings for residuals of 
left ankle trauma and bilateral 
sesamoiditis.  If the decision on any 
issue currently in appellate status is 
adverse to the veteran, he and his 
representative should be provided with 
an appropriate supplemental statement 
of the case and an opportunity to 
respond thereto.  The veteran should 
also be advised of his procedural and 
appellate rights concerning the rating 
assigned for plantar fasciitis.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

2. The RO should take appropriate action, 
including issuance of a statement of 
the case, on the appeal initiated by 
the veteran on the issues of 
entitlement to increased evaluations 
for arthritis of the lumbar spine and 
sinusitis.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran 
wishes to complete an appeal on those 
issues.  

The purposes of this REMAND are to accord the veteran due 
process of law and to comply with the holding of the Court in 
Manlincon v. West, 12, Vet.App. 238 (1999).  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




